Citation Nr: 0940474	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-00 629	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial rating for major depressive 
disorder, evaluated as 30 percent disabling from March 31, 
2004.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had service in the United States Army Reserves 
with a period of active duty for training (ACDUTRA) from 
August 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appeal was subsequently transferred to 
the RO in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2009.  A transcript of the 
hearing is of record.

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the major depressive 
disorder rating question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating, the 
Board has characterized that issue as set forth on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Veteran contends that she is entitled to a higher initial 
rating for her service-connected major depressive disorder.  
Private medical records dated in August and September 2006 
show that the Veteran has also been diagnosed with social 
phobia, bipolar disorder, and panic disorder with 
agoraphobia, which have not been service-connected.

At the Veteran's most recent VA examination in May 2008, the 
examiner diagnosed the Veteran with major depressive disorder 
and panic disorder, without agoraphobia, unrelated to the 
major depressive disorder.  While the examiner identified the 
impairment that the Veteran's major depressive disorder had 
on her occupational and social impairment, she did not 
distinguish what symptoms were attributable to each 
psychiatric disability.  This is especially relevant given 
the Veteran's testimony at her hearing of the severity of all 
of her psychiatric symptoms.

A letter from the Veteran's counselor dated in September 2008 
indicates that the Veteran had symptoms consistent with major 
depressive disorder and panic disorder, and detailed what 
symptoms the Veteran had.  The letter also indicates that the 
Veteran had been treated by that counselor, K.G., and by 
J.H., PhD, since March 2008.  There are no treatment records 
from the counseling center in the claims file.

The Board finds that a remand is necessary to obtain the 
Veteran's treatment records from the counseling center, in 
addition to a new VA examination being necessary to 
distinguish what symptoms are attributable to the Veteran's 
service-connected major depressive disorder and her non-
service connected psychiatric disabilities, to include social 
phobia, bipolar disorder, and panic disorder with 
agoraphobia.



Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and 
request the names, addresses, and dates of 
treatment, of all health care providers 
who have treated or examined her for major 
depressive disorder, especially Dr. J.H., 
and K.G.  After obtaining any necessary 
authorization, the AMC should request 
copies of the records of such identified 
treatment or examinations, which are not 
currently of record.  All records obtained 
should be associated with the Veteran's 
claims file.  Any negative responses 
should be noted.

2.  After obtaining the above evidence, to 
the extent possible, the AMC should obtain 
an additional VA psychiatric opinion to 
determine the current severity of the 
Veteran's psychiatric disability.  The 
claims file must be made available to and 
reviewed by the examiner.

The examiner must carefully distinguish 
between any symptoms and social and 
occupational impairment attributable to 
the Veteran's service-connected major 
depressive disorder and the symptomatology 
and impairment caused by the Veteran's 
non-service connected psychiatric 
disabilities, to include social phobia, 
bipolar disorder, and panic disorder with 
agoraphobia, or any other psychiatric 
disabilities diagnosed at the examination.  
The examiner should further assign a 
separate GAF rating to each group of 
symptoms.  If it is impossible to 
distinguish the symptoms, the examiner 
must so state.  A complete rationale for 
any opinions expressed must be provided.
3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and her 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


